EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 1,4, and 6

Claim 2:
A vehicular display apparatus that displays an image on a windshield of a
vehicle, the vehicular display apparatus comprising:
an attention target detector configured to detect an attention target to which attention of a driver of the vehicle needs to be drawn, and calculate a distance from the attention target to the vehicle; and
a display controller configured to display an attention mark close to the attention target on the windshield such that, from a point of view of the driver, the attention mark is displayed at a position that is a predetermined distance away from the attention target detected by the attention target detector, the attention mark being displayed to draw the attention of the driver to the attention target,
wherein the display controller changes the display position of the attention mark by changing the predetermined distance according to the distance from the attention target to the vehicle,
wherein the display controller corrects the display position of the attention mark by changing the display position of thereof according to a time difference between detection of the attention target and display of the attention mark,
wherein the display controller corrects the display position of the attention mark corrected according to the time difference according to a vehicle speed of the vehicle at a time when the attention target is detected, and

wherein the display controller sets the display position of the attention mark at a position which is the predetermined distance away from the attention target and is below the attention target.

Claim 3:
A vehicular display apparatus that displays an image on a windshield of a
vehicle, the vehicular display apparatus comprising:
an attention target detector configured to detect an attention target to which attention of a driver of the vehicle needs to be drawn, and calculate a distance from the attention target to the vehicle; and
a display controller configured to display an attention mark close to the attention target on the windshield such that, from a point of view of the driver, the attention mark is displayed at a position that is a predetermined distance away from the attention target detected by the attention target detector, the attention mark being displayed to draw the attention of the driver to the attention target,
wherein the display controller changes the display position of the attention mark by changing the predetermined distance according to the distance from the attention target to the vehicle,
wherein the display controller corrects the display position of the attention mark by changing the display position of thereof according to a time difference between detection of the attention target and display of the attention mark,
wherein the display controller corrects the display position of the attention mark corrected according to the time difference according to a vehicle speed of the vehicle at a time when the attention target is detected, and

wherein the display controller sets the display position of the attention mark at a position which is the predetermined distance away from the attention target and is horizontally next to the attention target.

The following is an examiner’s statement of reasons for allowance: please refer to the appeal board decision filed 2/18/2022 for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622